Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species I (fig. 2) in the reply filed on 5/10/21 is acknowledged.
No claims are withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 6 is objected to because of the following informalities:  based on para 35 of applicant’s PG-PUB, should claim 6 be corrected as follows: “a cap configured to form a closed space, in which the nozzle is open,…?”  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  based on para 35 of applicant’s PG-PUB, should claim 12 be corrected as follows: “the liquid ejecting apparatus further includes a cap configured to form a closed space in which the nozzle is  Appropriate correction is required.
Claims 3, 5-6, 8, 11-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2012/0249704 A1).
Regarding claim 1, Kato discloses a liquid ejecting apparatus comprising: 
a transporting portion that transports a medium along a transport path (see fig. 1 and paras 26-28); 
a liquid ejecting head that performs recording by ejecting, through a nozzle, a liquid onto the medium that is being transported (25, fig. 1); 
a mounting portion in which a liquid storage portion that stores the liquid supplied to the liquid ejecting head is mounted (17, fig. 1); and 
a heating portion that heats the medium on which the recording has been performed (13/41/47, figs. 1 and 3 and para 39), wherein 
the transport path includes an upper path positioned above the mounting portion in a vertical direction (see fig. 1), 

the heating portion is provided above the mounting portion in the vertical direction and heats the medium transported through the upper path (see fig. 1).
Regarding claim 2, Kato further discloses the liquid ejecting apparatus according to claim 1, wherein the heating portion is provided between the mounting portion and the upper path in the vertical direction (see 13/41/47, figs. 1 and 3 and para 39).
Regarding claim 4, Kato further discloses the liquid ejecting apparatus according to claim 1, further comprising: 
a housing that houses the liquid ejecting head (see fig. 1), wherein the housing includes, 
a first side (see fig. 1), and 
a second side that is opposite the first side in a width direction (see fig. 1), 
the liquid ejecting head performs the recording on the medium at a position that is closer to the second side than to the first side in the width direction (see fig. 1), and 
the heating portion is provided at a position that is closer to the first side than to the second side in the width direction (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2012/0249704 A1) in view of Jang et al. (US 2017/0050448 A1).
Regarding claim 7, Kato discloses a recording system, comprising: 
a liquid ejecting apparatus that performs recording on a medium (see Kato’s 1/25, fig. 1 and paras 26-28); and 
a medium processing apparatus that includes a processing portion that performs a process on the medium on which recording has been performed with the liquid ejecting apparatus (taught in Jang below), wherein 
the liquid ejecting apparatus includes, 
a transporting portion that transports the medium along a transport path (see Kato’s fig. 1), 
a liquid ejecting head that performs the recording by ejecting, through a nozzle, a liquid onto the medium that is being transported (see Kato’s 25, fig. 1); 

a heating portion that heats the medium on which the recording has been performed (see Kato’s 13/41/47, figs. 1 and 3 and para 39), wherein 
the transport path includes an upper path positioned above the mounting portion in a vertical direction (see Kato’s fig. 1), 
the transporting portion transports and passes the medium, on which the recording has been performed, through the upper path and discharges the medium through a discharge port (see Kato’s fig. 1) and towards the medium processing apparatus (This is taught when Kato’s device is modified by the teachings of Jang.  See below.), and 
the heating portion is provided above the mounting portion in the vertical direction and heats the medium transported through the upper path (see Kato’s fig. 1).
Kato fails to disclose 
a medium processing apparatus that includes a processing portion that performs a process on the medium on which recording has been performed with the liquid ejecting apparatus
the transporting portion transports and passes the medium… towards the medium processing apparatus
However, Kato, as modified by Jang, teaches 
a medium processing apparatus that includes a processing portion that performs a process on the medium on which recording has been performed with the liquid 
the transporting portion transports and passes the medium… towards the medium processing apparatus (see Jang’s fig. 1 and para 43: post-processor 200, inkjet image forming apparatus 100)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato with the teachings of Jang, for the purpose of user convenience.
Regarding claim 9, please note the rejection as set forth above with respect to claim 2.  Claim 9 is rejected for similar reasons as claim 2; detailed discussion is omitted for brevity.
Regarding claim 10, please note the rejection as set forth above with respect to claim 4.  Claim 10 is rejected for similar reasons as claim 4; detailed discussion is omitted for brevity.
Regarding claim 13, Kato, as modified by Jang, further discloses the recording system according to claim 7, wherein the heating portion heats the medium when the processing portion is to perform the process on the medium, and the processing portion performs the process on the medium that has been heated (The combined device is capable of performing this intended-use limitation.).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2012/0249704 A1) in view of Jang et al. (US 2017/0050448 A1) and further in view of Unno (US 2016/0034800 A1).
claim 14, Kato, as modified by Jang, discloses all the limitations in parent claim 7.
Kato, as modified by Jang, does not appear to expressly disclose the recording system according to claim 7, wherein 
the medium processing apparatus includes, 
a first mounting portion that mounts thereon a medium on which the process has not been performed by the processing portion, and 
a second mounting portion that mounts thereon a medium on which the process has been performed by the processing portion.
However, Kato, as modified by Jang, and further modified by Unno, discloses the recording system according to claim 7, wherein 
the medium processing apparatus includes, 
a first mounting portion that mounts thereon a medium on which the process has not been performed by the processing portion (see Unno’s 206, normal paper discharging tray 250, fig. 2 and paras 41-43,50), and 
a second mounting portion that mounts thereon a medium on which the process has been performed by the processing portion (see Unno’s saddle tray 206, fig. 2 and paras 41-43,50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kato, as modified by Jang, with the teachings of Unno, for the purpose of user convenience.

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Mizushima et al. (US 2019/0193426 A1)
Fig. 1 and paras 137-138: first output portion 8, second output portion 40.

Wierda et al. (US 2018/0147863 A1)
Para 16: discharge bin 20.

Allowable Subject Matter
Claims 3, 5-6, 8, 11-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

August 6, 2021